Citation Nr: 9932104	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  95-04 362	)	DATE
	)
	)                              

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hypertension with 
resultant heart disease.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Son






ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran retired from active duty in September 1980 with 
more than twenty years of active service.  

The current appeal arose from a March 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  The RO denied entitlement to 
service connection for hypertension and resultant heart 
disease, and granted service connection for PTSD with 
assignment of a noncompensable rating effective June 7, 1993.  

In January 1996 the RO hearing officer granted entitlement to 
an increased (compensable) evaluation of 10 percent for PTSD 
effective June 7, 1993.

The Board of Veterans' Appeals (Board) remanded the veteran's 
claims to the RO in July 1998.  The remand was ordered to 
clarify an opinion relating to the etiology of the veteran's 
heart disease and to have the RO consider the evaluation of 
PTSD under both the previous and amended criteria for rating 
mental disorders.  

In January 1999 the RO granted an increased rating of 30 for 
PTSD effective June 7, 1993, and affirmed the previous denial 
of entitlement to service connection for hypertension with 
subsequent heart disease.  

The case has been returned to the Board for further appellate 
review.




FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
hypertension and resultant heart disease is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  

2.  From June 7, 1993 to October 25, 1995, the evidence does 
not reveal more than definite industrial impairment due to 
the PTSD.  

3.  Beginning with the VA examination on October 26, 1995 
through July 29, 1998, the evidence demonstrates a 
deterioration in the veteran's occupational and social 
functioning due to disturbances of mood and impairment of 
memory productive of considerable social and industrial 
impairment.  

4.  On July 30, 1998 the veteran was reported to exhibit 
unremitting depression, frequent absences from work, and a 
deterioration in his ability to get along at work and at 
home.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hypertension and resultant heart disease is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  The criteria for rating in excess of 30 percent for PTSD 
from June 7, 1993 to October 25, 1995 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996).  


3.  The criteria for an increased evaluation of 50 percent 
for PTSD from October 26, 1995 to July 29, 1998 have been 
met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996);  
38 C.F.R. § 4.130; Diagnostic Code 9411; 61 Fed.Reg. 52695-
52702 (Oct. 8, 1996) (effective November 7, 1996).  

4.  The criteria for an increased evaluation of 70 percent 
for PTSD effective from July 30, 1998 have been met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996);  
38 C.F.R. § 4.130; Diagnostic Code 9411; 61 Fed.Reg. 52695-
52702 (Oct. 8, 1996) (effective November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
hypertension and resultant heart disease.

Criteria

The threshold question which must be resolved with regard to 
any claim is whether the veteran has presented evidence that 
the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that establishing service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  

Alternatively, either or both of the second and third Caluza 
elements can be satisfied, under 38 C.F.R. § 3.303(b), by the 
submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing postservice continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488, 495-497 (1997).  

To establish service connection for a claimed disability, the 
facts as shown by the evidence must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1999).  


Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including hypertension, 
when they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

The VA Schedule for Rating Disabilities defines the criteria 
for a compensable rating for hypertension with respect to the 
criteria effective proximate to September 1980, when the 
veteran retired from active service.  A 10 percent rating 
requires diastolic pressure that is predominantly 100 or 
more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1992).  Note 
(1) following Diagnostic Code 7101 states that when 
continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
will be assigned.  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1998).  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Factual Background

The claims folder contains DD 214's which reveal that the 
veteran entered the service in June 1963 and retired from the 
service in September 1980.  A request for information dated 
in February 1981 also noted service from March 1960 to 
December 1962.  

The claims folder does not include any service medical 
records from the period from March 1960 to December 1962.  
The available service medical records do not include a 
service entrance examination for the period of service 
beginning in June 1963.  

A July 1971 physical examination noted that the heart was 
normal.  Blood pressure was 110/78.  The veteran denied a 
history of high blood pressure on his July 1971 Report of 
Medical History.  

August 1972 service medical records included a blood pressure 
reading of 140/110 and 160/118.  The veteran reported that he 
had developed substernal chest pain ten minutes previously.  
It did not radiate.  There had been no diaphoresis.  The pain 
lasted two to three minutes intermittently.  The impression 
was rule out acute coronary insufficiency and hypertension.  

An electrocardiographic record from August 1972 was noted to 
be within normal limits.  

The veteran was admitted for treatment in September 1972 for 
soreness of the right buttock.  A past history of occasional 
substernal chest pain was noted.  It had been present for one 
week prior to his admission.  It was sharp and fleeting.  

December 1974 service medical records include a blood 
pressure reading of 110/78.  In June 1975 the veteran's blood 
pressure was 120/74.  In January 1976 it was 132/68.  The 
veteran's blood pressure was 124/82 in November 1976.  
January 1978 records included a reading of 134/84.  

September 1976 service medical records noted that the veteran 
was admitted for observation for chest pain.  The veteran 
submitted these records at his hearing in July 1995.  The 
clinical record brief noted observation for chest pain.  A 
form titled doctors orders noted admitting diagnosis of 
dysrhythmia observation, acute myocardial infarction, 
coronary artery occlusion, medical observation for chest 
pain, congestive heart failure, pericarditis and SI list.  
The abbreviated clinical record noted that the veteran was 
watching television when he had a tight pressing sensation in 
his chest.  His blood pressure was higher that it had been.  
The chest pressure lasted only a minute.  The EKG was normal 
and unchanged.  His blood pressure was 150/100.  The 
diagnosis was chest pain of ? cause.  The veteran was 
admitted on the 13th, progress notes from the 14th noted 
occasional shooting chest pains that lasted a second or so.  
On the 15th serum glutamic oxaloacetic transaminase was 
normal.  On the 16th there was no more chest pain.  The 
diagnosis was observation for chest pain.  

A physician examination performed in August 1978 included a 
notation that the veteran's blood pressure was 130/100.  



July 1979 service medical records included a blood pressure 
reading of 138/80.  The veteran was complaining of chest 
pain.  Earlier that day he had a sharp pain in the left 
chest.  The pain was described as burning.  The veteran had a 
previous history of that type of pain two years previously.  
He said that he was hospitalized for two days.  The diagnosis 
was muscle spasm.  

In August 1979 the veteran's blood pressure was 120/84.  

On his Report of Medical History in February 1980, the 
veteran checked that he had a history of pain or pressure in 
the chest.  He wrote that he was occasionally bothered with 
chest pain.  A chest X-ray found no clinically significant 
abnormality.  

A physical examination for retirement was performed in July 
1980.  The heart was noted to be normal.  The veteran's blood 
pressure was 104/68 sitting, 108/70 recumbent, and 110/70 
standing.  

A VA examination was performed in December 1980.  Examination 
of the heart revealed regular sinus rhythm.  There were no 
murmurs or cardiomegaly.  His blood pressure was 120/80.  A 
electrocardiographic examination was performed.  It was noted 
to be within normal limits.  

VA records from September 1982 include a diagnosis of 
hypertension.  The veteran's blood pressure was 130/90, 
recumbent, 120/96, seated and 126/98 standing.  A ECG report 
was normal.  The veteran's blood pressure was 156/116.  A 
consult report also included a diagnosis of hypertension.  

An examination of the veteran in March 1983 revealed that the 
heart had regular sinus rhythm, with no murmurs or gallops.  
His blood pressure was 120/90.  

A post operative report from December 1983 included a blood 
pressure reading of 134/90.  

January 1986 records noted that the veteran's blood pressure 
was 140/98.  The veteran's blood pressure was noted to be 
130/100 in April 1986.  

April 1987 Lovelace Medical Center records included a blood 
pressure reading of 130/98.  

June 1988 records from the Lovelace Medical Center included a 
blood pressure reading of 128/92.  

April 1989 records included a blood pressure reading of 
110/90.  

A blood pressure reading of 130/90 was recorded in March 1990 
private medical records.  

February 1991 private records included a blood pressure 
reading of 140/90.  

July 1991 private hospital records included a diagnosis of a 
history of borderline hypertension.  The veteran was admitted 
for acute myocardial infarction.  An echocardiogram confirmed 
a myocardial infarction.  

November 1991 private medial records included a blood 
pressure reading of 104/90.  Past medical history included 
coronary artery disease and a myocardial infarction in July 
1991.  

July 1992 private medical records included a blood pressure 
reading of 132/90.  

September 1992 records of the veteran's private physician, 
Dr. U., included a blood pressure reading of 134/90.  

Private medical records from Lovelace include an October 1993 
discharge summary.  The summary included a history of a 
myocardial infarction in 1991.  The veteran had been treated 
medically.  Recently he had atypical chest pain.  Persantine 
thallium revealed a period of vascular ischemia in the 
anterior wall.  

A cardiac catheterization subsequently revealed severe three 
vessel coronary artery disease.  The admission diagnoses were 
unstable angina pectoris, nicotine dependence, borderline 
diabetes and status post lateral wall myocardial infarction 
in 1991.  A coronary artery bypass graft times four was 
performed.  

The veteran and his son testified at a hearing in July 1995.  
The veteran stated that he had first become aware of having 
hypertension in 1972.  The veteran stated that it was chronic 
in service.  He went for treatment on more than one occasion.  
He veteran testified that he was hospitalized in 1976 for a 
heart attack or myocardial infarction.  He contended that 
there were treatment records for hypertension that are not in 
the claims folder. (T-3).  He stated that he was treated for 
hypertension in July or August of 1981.  He testified that he 
was treated in 1980 at Keefer Air Force Base for high blood 
pressure.  He had attempted several times to get records from 
both Kirkland and Keefer.  

In October 1995 the RO arranged for the veteran to be 
examined at VA.  The VA examiner reviewed the records 
including the 1973 and 1976 admissions.  He made the 
following comments regarding his review of the prior medical 
records:

"These were retrieved by the patient and 
include hospitalization data from 
admissions on 9/76 and 9/73.  Careful 
review of both admissions and data that 
were presented by the patient indicates 
that both admissions were admitted for 
observation of chest pain and not for 
myocardial infarction.  Lab data and 
serial electrocardiograms on both 
admissions were found to be within normal 
limits.  Also hospital stays were 
extremely short for myocardial 
infarctions during those times frames."  






The diagnoses were arteriosclerotic heart disease with 
coronary artery disease and status post coronary artery 
bypass graft in 1993.  He went further to comment that there 
was no evidence of disease prior to 1991.  There was no 
evidence of arteriosclerotic heat disease or coronary artery 
disease while in service.  The veteran had stable class I 
angina with no heart failure symptoms at present time.  

The claims folder includes the original of the VA examination 
form for diseases of the heart.  It includes the examiner's 
hand written notes.  He noted on the second page of the form 
that "review of records from 9/93 and 9/76 suggests someone 
has tampered with the admitting diagnosis."  

In July 1998 the Board remanded the veteran's claim for 
service connection for heart disease.  The purpose of the 
remand was to clarify the opinion given by the VA examiner.  
The remand ordered that the question of probable onset date 
of the veteran's hypertension be addressed in light of the 
1982 diagnosis of hypertension.  

Dr. CR, a Board certified Cardiologist reviewed the veteran's 
records in December 1998.  He wrote the following:

"The C-file was available and contained 
the patient's entire medical folder 
during his military service.  This was 
reviewed page by page in its entirety.  

(After a listing of blood pressure 
readings from several years prior to the 
veteran 's retirement, Dr. CR wrote the 
following.)  All of these blood pressures 
reflect no evidence of hypertension, 
especially in the later years of his 
military career.  Also, review of his C-
file did not indicate any medications 
being taken at this time for 
hypertension.  

It has already been established that his 
chest pain syndrome was of non-cardiac 
etiology and that the development of 
arteriosclerotic heart disease in 1993 
was more than likely a natural history 
progression of the disease based upon 
risk factors that the patient had.  

It can also be assumed from review of his 
military medical file that hypertension 
was not present at the time of his 
service career and that the subsequent 
development of hypertension was more than 
likely related to his risk factors for 
the development of hypertension, as well 
as his long history of tobacco abuse.  
There have been no medical studies that 
associate the development of either 
hypertension or arteriosclerotic heart 
disease based upon career choice.  In 
other words, a military career does not 
put someone more at risk of developing 
either of these medical conditions than 
any other career choice someone may 
make."  

The veteran requested a second opinion regarding his claim 
for hypertension.  He was seen in August 1998 by a private 
physician at Lovelace Health Systems.  A private cardiologist 
Dr. U offered the following comments:  With respect to the 
patient's question about the origin and duration of his 
hypertension, I indicated to him that hypertension could only 
be diagnosed by blood pressure readings.  Certainly, from 
what he presents, there was documentation in 1982 that he was 
hypertensive.  By his history of being told of having 
elevated blood pressures in the 70's one could suspect that 
he may have been hypertensive in the service.  This 
diagnosis, however, is obviously best made by reviewing his 
service medical records which would include his blood 
pressure readings.  Certainly, if his diastolics were above 
90 he would have been hypertensive at that time.  

Analysis

After carefully reviewing the evidence the Board has 
concluded that the veteran's claim for service connection is 
not well grounded.  The service medical records do include a 
diagnosis of chronic or essential hypertension in service.  
The diagnosis in the service medical records is followed by 
years without any diagnosis or treatment for hypertension.  
The blood pressure readings during the 1980's preceding the 
veteran's retirement do no include elevated blood pressures.  
As Dr. CR stated, there is no evidence of hypertension during 
the later years of the veteran's military career.  

For that reason the Board has concluded that chronic 
hypertension was not shown in service.  38 C.F.R. § 3.304.  

Service connection may also be granted when hypertension is 
manifested to a compensable degree within one year of service 
separation.  The veteran was separated from the service in 
September 1980.  The only medical record in the claims folder 
for the period from September 1980 to September 1981 is the 
December 1980 VA examination report.  It does not include a 
diagnosis of hypertension.  

The veteran testified at his hearing that he had hypertension 
in 1981.  Where the issue is factual in nature, e.g., whether 
an incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony, may 
constitute sufficient evidence to establish a well grounded 
claim; however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well-grounded.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).





A well grounded claim may also be presented when competent 
medical evidence of a nexus between findings in service and a 
currently diagnosed disorder is submitted.  A review of the 
comments of the three physicians who addressed this question 
includes no such evidence.  

The Board carefully reviewed the comments of Dr. U..  He 
noted that hypertension was first documented in 1982.  He 
speculated that one could "suspect" that the veteran may 
have been hypertensive in service.  

The Court has held that statements from doctors which are 
inconclusive as to the origin of a disease cannot fulfill the 
nexus requirement to ground a claim.  See Warren v. Brown, 6 
Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  However, use of cautious language does not 
always express inconclusiveness in a doctor's opinion on 
etiology, and such language is not always too speculative for 
purposes of finding a claim well grounded.  See Watai v. 
Brown, 9 Vet. App. 441 (1996).  It follows then, that an 
etiological opinion should be viewed in its full context, and 
not characterized solely by the medical professional's choice 
of words.  

Dr. U. indicated review of the blood pressure readings in 
service was the best way to diagnose hypertension in service.  
From the phrasing of his comments it is clear that Dr. U. had 
not reviewed the service medical records.  His statement was 
speculative only.  As such it is not sufficient to well 
ground the veteran's claim.  

Even though chronic hypertension was not demonstrated in 
service and there is no competent medical evidence of 
compensable hypertension during the initial post service 
year, the veteran may still present a well grounded claim if 
he presents competent medical evidence that his current 
hypertension and arteriosclerotic heart disease are related 
to the elevated blood pressure readings and chest pain in 
service.  

The veteran has also offered testimony as to the symptoms of 
hypertension which he experienced.  The veteran and his 
representative attempted to demonstrate that the veteran has 
had continuous symptoms of hypertension since his separation 
from the service.  

In a similar case the Court held that the appellant's 
testimony was, in and of itself sufficient to show continuity 
of symptomatology with respect to both the veteran's claims.  
Nevertheless, notwithstanding the appellant's showing of 
post-service continuity of symptomatology and notations of 
symptoms in service, medical expertise was required to relate 
the appellant's present disorder etiologically to post 
service symptoms.  Savage v. Gober, 10 Vet. App. 489 (1997).  

In this instance the veteran has not presented any competent 
medical evidence that his elevated readings in service and 
complaints of chest pain are related to his currently 
diagnosed hypertension and arteriosclerotic heart disease.  

In evaluating whether the claim is well grounded, Board has 
assumed that the evidence is credible, except for the 
notations on the September 1976 clinical record that included 
an admitting diagnosis of acute MI and coronary occlusion 
that were inconsistent with the record.  The VA physician 
indicated that they appeared to be tampered with.  He stated 
after careful review of the records that the admission was 
for observation of chest pain and not for myocardial 
infarction.  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Based on the comments of 
the VA physician in November 1995 the Board has concluded 
that it is inherently incredible that the veteran was 
admitted for treatment of a myocardial infarction in 1976 
when the clinical records of the admission indicate 
otherwise.  


The veteran has not submitted evidence that chronic 
hypertension was diagnosed in service, that he had 
hypertension to a compensable degree during the initial post 
service year, or that his current hypertension and 
arteriosclerotic heart disease are related to service.  In 
the absence of such evidence, his claim for service 
connection for hypertension and resultant heart disease is 
not well grounded.  

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the appellant's claim of entitlement to service connection 
for hypertension and resultant heart disease is not well 
grounded, the doctrine of reasonable doubt has no application 
to his claim.


II.  Entitlement to an initial evaluation 
in excess of 30 percent for PTSD.

Criteria

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim when the 
veteran is seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.326 (1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

During the pendency of this appeal VA published new 
regulations for rating disability due to mental disorders.  
61 Fed.Reg. 52695-52702 (Oct. 8, 1996) (effective November 7, 
1996).  Prior to November 7, 1996, VA regulations provided a 
10 percent rating with less than the criteria for 30 percent, 
with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent evaluation was assigned when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms resulted in such reductions in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  

A 50 percent evaluation was assigned when the ability to 
establish effective or favorable relationships with people 
was considerably impaired and flexibility, efficiency, and 
reliability levels were so reduced by reasons of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired.  The psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

A 100 percent evaluation required totally incapacitating 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  

A 100 percent evaluation was warranted if a veteran was 
demonstrably unable to obtain or retain employment due to 
PTSD.  38 C.F.R. § 4.132, Part 4, Diagnostic Code 9411 
(1996). 

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1995) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 C.F.R. § 7104(d)(1).  

In a precedent opinion, dated November 9, 1993, VA General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).  

Effective November 7, 1996, the VA Schedule of Ratings for 
Mental Disorders was amended and redesignated.  The new 
criteria provide a 10 percent rating for PTSD where 
occupational and social impairment due to mild or transient 
symptoms decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or where symptoms are controlled by continuous medication.  
The criteria provide a 30 percent evaluation where 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) are 
demonstrated.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).  


A 50 percent rating is provided where occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships are demonstrated.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own names.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
the schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph as extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Factual Background

The veteran's DD 214 for the period from March 1966 to 
December 1971 reveals that the veteran was awarded the 
following: Vietnam Service Medal, Combat Infantryman's Badge, 
the Cross of Gallantry with Palm, a Bronze Star Medal for 
Heroism and a Purple Heart.  

Private medical records from June 1993 include a diagnosis of 
PTSD.  

A VA examination was performed in July 1993.  The veteran 
reported he had worked at the Postal Service for 11 years.  
He was able to handle the stress and pressure of his job most 
of the time.  He had been married for 28 years and had a good 
relationship with his wife.  Objective examination revealed 
the veteran was appropriately dressed and groomed.  He 
related in a cooperative and friendly manner.  His eye 
contact was good.  He was oriented in three spheres.  He 
could abstract proverbs without difficulty.  General 
information, attention, concentration and calculating ability 
were all intact.  

When given three words to remember for 5 minutes, he 
remembered 2 of 3.  Mood was mildly depressed.  His affect 
was appropriate.  Thoughts progressed in a logical and 
coherent manner.  He could hear voices that weren't there.  
For example, he could hear background noises of combat at 
times.  He also could see visions.  He could see himself with 
other soldiers on the top of a hill getting mortared.  There 
was no evidence of delusional concerns or paranoid ideation.  
There was no evidence of feelings of depersonalization or 
derealization.  There had been no suicide attempts, but he 
admitted to ideation of suicide by shooting himself.  He 
denied any recent history of violence or thoughts of harm to 
particular individuals.  The diagnosis was PTSD.  A Global 
Assessment of Functioning score of 65 was assigned.  The 
examiner described it as mild to moderate impairment.  

The veteran and his son testified at a hearing before a 
Hearing Officer in July 1995.  The veteran testified that he 
had recurring dreams.  (T-8).  He had sleep difficulties.  He 
slept maybe three or four hours a day.  A couple of nights a 
week he got up and prowled around the house, checking the 
doors and peeking out of the window.  He had been married for 
thirty years.  He had a tendency to withdraw from his family.  

When he went to his room and closed the door, his family knew 
to leave him alone.  (T-9).  He did not have any friends.  
Six or eight months before he had an incident at work, when 
he almost went over the edge.  He had to go home.  It could 
not deal with it.  He went to his supervisor and told him 
that if he didn't leave somebody was going to get hurt.  He 
saw the EAP counselor.  He was so bad and so angry he was 
shaking.  (T-11,12).  

The veteran's son testified that in 25 years he did not 
remember his father having a close friend.  Frequently his 
father would go back into his room on his own.  His father 
always carried a small weapon with him.  He had difficulty 
with loud noises.  When he heard loud noises he grabbed him 
and held him down until it was safe.  (T-14).  

A VA examination was conducted on October 26, 1995.  The 
veteran reported that he had served in the Airborne in 
Vietnam.  His exposure to combat score was 36, indicating 
heavy combat exposure.  After Vietnam he continued to serve 
in the military and joined the Special Forces.  He 
occasionally did counter insurgency missions in South and 
Central America.  He had intrusive memories about an elderly 
Vietnamese man and young child inadvertently killed in a 
nighttime attack.  

He had relatively mild symptoms of PTSD after returning from 
Vietnam.  He carried a gun to feel safe.  He avoided crowds 
and had few friends.  He stated that Desert Storm raised a 
lot of memories.  He endorsed that the people who know him 
best are sometimes afraid of him.  Sometimes because of the 
things he did in the military, he wished he were dead.  He 
was frequently frightened by his urges.  He frequently lost 
his cool and exploded over minor everyday things that 
happened.  

He was frequently afraid to go to sleep at night.  He veteran 
had a history of binge drinking, but had stopped drinking two 
years before.  He had frequently used alcohol to help him 
sleep or forget about things he had done in the military.  
Mental status examination revealed that the veteran was 
cooperative and congenial.  He became uncomfortable about 
talking about some of his Vietnam memories.  He developed a 
headache during the interview.  His speech was unpressured.  
His mood was somewhat angry in general, but this was not 
directed toward the interviewer.  He had no active suicidal 
or homicidal ideation and no psychotic symptoms.  He had 
flashbacks and intrusive memories frequently.  His thoughts 
were logical and coherent without any looseness or 
tangentiality.  The examiner diagnosed moderate severe PTSD.  

July 30, 1998 through November 1998 records from the 
Department of Mental Health included references to increased 
suicidal and homicidal ideation, increasing absences from 
work and increased isolation.  The veteran was having 
flashbacks.  He was having problems with increased anger and 
loss of control.  His nightmares and flashbacks had returned.  
He had loss of short term memory.  His appetite was down, he 
had lost 18 pounds during the last year.  He had a 
confrontation on the golf course.  He took a golf club and 
threatened to kill the man in front of him.  

A psychiatric evaluation was performed by Dr. K. at Mental 
Health, Park Center in August 1998.  Mental Status 
examination revealed that the veteran was casually dressed 
and well groomed.  He appeared somewhat disheveled.  His 
speech was fluent, spontaneous, and of normal rate and tone.  
His mood was anxious and irritable.  He started getting very 
angry having to wait in the waiting room.  He admitted to 
some suicidal ideation.  He stated that he was not afraid of 
dying.  He usually imagined a situation where he would end up 
hurting someone else so that the cops would kill him.  He had 
not made any suicide attempts.  

He admitted to homicidal ideation but this only happened when 
he was provoked.  He had threatened people in the past, but 
had never actually assaulted anyone.  He currently has no 
intent to harm anyone.  He denied auditory hallucinations or 
ideas of reference.  At times he did have visual 
hallucinations which consisted of seeing faces when his eyes 
were closed, but there were no other symptoms consistent with 
hypnagogic or hypnopompic hallucinations.  He appeared intact 
cognitively.  The diagnoses were recurrent major depression 
and PTSD.  A GAF of 50 was assigned.  Dr. K. stated that the 
veteran had severe symptoms of depression and PTSD.  The PTSD 
seemed to have worsened since Desert Storm.  The veteran was 
to continue in therapy with his Social Worker.  He was 
started on Serzone for depression.  

In August 1998 the veteran's licensed Social Worker wrote a 
letter on his behalf.  The veteran's psychiatrist also 
reviewed and signed the letter.  The letter was follows:

"I first assessed (the veteran) on June 
11, 1993, at which time his expressed 
concern was his increasing anxiety 
concerning his newly diagnosed diabetes.  
Assessment revealed that he was plagued 
by nightmares and flashbacks, was 
hypervigilant and hypersensitive to any 
noise, such as a car backfiring or 
explosion of fireworks.  (The veteran) 
had suicidal ideation without plan or 
intent and occasional homicidal ideation, 
which he stated was "under control."  
These symptoms had increased since 
Operation Desert Storm.  His sleep was 
reported as sporadic, better when his 
stress was lower; his job with the US 
Postal Department was reported as 
increasingly stressful.  (The veteran) 
was concerned about his increasing anger 
on the job, often triggered by small 
events.  Long working hours and the 
insensitivity of some of his supervisors 
contributed to his anger, he recently had 
a mild heart attack which was in part 
attributed to his anger.  He also has a 
family history of heart failure.  He lost 
some time from work.  

At the time of his initial assessment, 
(the veteran) requested therapy and 
appointments were made for him; he, 
however, failed to keep these 
appointments. He was reassessed on July 
30, 1998, at which time he was noted to 
have deteriorated considerably in the 
five-year interval since I had last seen 
him.  During the interview, he sat with 
his head down, making little or no eye 
contact. He reported his sleep had 
diminished to little more than three 
hours per night; his appetite was 
diminished and he reported an 18 pound 
weight loss over the preceding 11months.  
Both his short-term memory and his 
ability to concentrate had practically 
vanished.  

Nightmares and flashbacks had increased, 
and he reported his anger mounting.  (The 
veteran) fears the possible consequences 
of his anger getting out of control.  He 
reported an incident on the golf course, 
which was illustrative.  An individual 
playing ahead of (the veteran) was slow 
in leaving the hole and, when challenged 
by (the veteran), gave him a bad time.  
In response, (the veteran) lost his 
temper, verbally threatened the man, and 
took out a golf club to strike him.  (The 
veteran's) son intervened.  

Following this assessment, an appointment 
was made for him in our Medication 
Clinic, and he was seen by Dr. K. on 
August 21, 1998 (see enclosed report).  
Appointments were also made for regular, 
weekly therapy sessions with me.  (The 
veteran) has subsequently been seen four 
times.  He is always early for his 
appointments and works diligently during 
our sessions.  He is increasingly 
experiencing daily situations at work 
which directly accelerate his anger and 
the difficulty in controlling his temper.  
He also reports lost work time due to his 
loss of energy, patience and respect for 
his fellow workers.  He reports his 
relationship with his wife is 
deteriorating, and he is becoming more 
distant in all his relationships, which 
is of concern to him.  "Mini-black-
outs" are becoming more numerous.  

"The veteran" is obviously severely 
disabled by his depression and symptoms 
of Post Traumatic Stress Disorder.  

In November 1998 the veteran was seen for medication follow-
up by Dr. K..  The medication had been somewhat helpful.  The 
anxiety was less severe and his sleep was better.  He had not 
noted any change in irritability and he still felt depressed.  
He actually had a "road rage" incident recently where he 
was followed home by a man and (the veteran) threatened him 
with a gun he had in his car.  The possibility of not keeping 
the ammunition with the gun to reduce the potential for 
violence was discussed.  He was having a hard time at work 
and had actually filed a Workmen's Compensation Claim.  

He stated that the lab noises at work bothered him quite a 
bit and he also had a coworker who deliberately startled him 
which, given his PTSD, was extremely difficult for him to 
handle.  He also noted it was very hard for him to deal with 
people at work.  Dr. K. noted that the veteran was casually 
dressed and well groomed.  His speech was fluent and thoughts 
were linear.  His affect was somewhat down.  He admitted to 
some suicidal ideation which essentially was the same as 
outlined in his initial assessment.  The impression was 
recurrent major depression and PTSD.  Dr. K. went further to 
comment that (the veteran's) response to Serzone had been 
minimal.  He recommended that the veteran attend an anger 
management group.  

A VA examination was performed in December 1998.  The veteran 
told the examiner he was having increasing problems with 
temper and anger management.  He felt as if he would kill 
someone if he made him angry enough.  He carried a loaded gun 
when at home and in his car.  He was having recurring combat 
related nightmares three or four nights a week.  He had 
increased his sleep from two to three hours a night to three 
to four hours a night with Serzone.  He was getting into 
frequent verbal arguments with people, mainly at work.  He 
complained of flashbacks three to four times a week, 
triggered by loud noises.  

He was hypervigilant at night and had an increased startle 
response.  He was a loner.  He complained of spacing out when 
he drove, frequently thinking of Vietnam.  He denied 
hallucinations or delusions.  He did not like crowds.  He had 
no friends.  He played golf alone.  

He had worked at the Post Office for the past 17 years.  He 
was under a lot of pressure there.  He worked outside on the 
ramp, driving around alone, as his co-workers and supervisor 
knew that he needed to be alone.  He had been calling in sick 
more often, mainly because of depression.  He had used all 
his sick leave.  He was being threatened with disciplinary 
action.  He binge drank every three to four months.  He had 
been doing it for years.  Otherwise, he just drank 
occasionally.  He had been married for thirty-three years.  

Mental status examination revealed that he was nicely dressed 
and groomed.  He was appropriate and cooperative with the 
examination.  His affect was depressed.  His mood was 
depressed.  His speech was normal.  There was no evidence of 
psychosis, no loosening of associations, no hallucinations, 
delusions, paranoid, suicidal or homicidal ideation evident.  
He was oriented times 4.  He had good recent and remote 
memory and good recall.  All cognitive functions were grossly 
intact.  Insight and judgment were fair to good.  The 
diagnosis was chronic PTSD and dysthymia.  The VA examiner 
noted that he had moderate to severe stressors secondary to 
his PTSD symptoms.  A current GAF of 50 was assigned, with a 
50 assigned over the past year.  

In February 1999, Dr. K., the veteran's psychiatrist wrote a 
letter on behalf of the veteran.  He wrote the following:

"Since I have seen (the veteran), he 
continues to have suicidal ideation that 
basically is unremitting.  He experiences 
significant difficulty working.  Although 
he has been able to maintain his job, he 
has missed 51 days in the last six months 
as a direct result of his post traumatic 
stress disorder.  This is primarily 
related to paranoia or anxiety in the 
work place.  He finds it extremely 
difficult to work with others, and if 
there is any conflict at all, he often 
times is not able to work.  

He also continues to have irritability 
with potential for violence.  This fall, 
he had an episode of "road rage" where 
he was followed by someone to his home.  
(The veteran) threatened this person with 
a gun and may very well have harmed this 
person if his wife had not intervened.  

His depression is unremitting as well and 
the only improvement we have gained so 
far with medication is a slight 
improvement in sleep.  

It is my opinion that (the veteran) 
suffers from occupational and social 
impairment in the moderate to severe 
range."  

Notes from a September 1999 visit by the veteran with Dr. K., 
reveal that the veteran had used up his sick leave and was at 
risk for losing his job.  He had missed 80 days in the last 
six months.  Dr. K. noted that the veteran was causally 
dressed and groomed.  His speech was fluent and his thoughts 
were linear.  His affect was down.  He admitted some suicidal 
ideation but denied any plan or intent.  He admitted to being 
angry and irritable.  At times his rage lead him to fantasize 
about homicide.  He did not plan or intend to harm anyone.  
He was not homicidal towards anyone right at that time.  


Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an initial increased evaluation for his PTSD 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his PTSD (that are within the competence of a lay party to 
report) are sufficient to conclude that his claim for an 
increased evaluation for that disability is well grounded.  
King v. Brown, 5 Vet. App. 19 (1993).

The Board is all satisfied that as a result of previous 
remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).

The veteran is seeking an initial rating in excess of 30 
percent for PTSD.  A claim placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved, as is the case with the claim herein at 
issue, is an original claim as opposed to a new claim for 
increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id.  

For that reason the Board has carefully reviewed the record 
for any evidence of increased levels of disability since the 
effective date of the evaluation for PTSD.  The veteran is 
currently rated as 30 percent disabled due to his PTSD 
symptoms which include depression.  The current rating is 
effective from June 7, 1993.  The veteran's medical records 
demonstrate a deterioration in his functioning and the 
severity of his symptoms.  

After reviewing the claims folder the Board has determined 
that the evidence indicates mild to moderate symptoms from 
1993 to 1995, and beginning with the October 26, 1995 VA 
examination, symptoms which increased from mild to moderate 
to severe.  As reported on July 30, 1998 his symptoms were 
noted to be moderate to severe.  

For that reason the Board has considered and decided to grant 
a staged rating for PTSD.  The first stage is from June 7, 
1993 to October 25, 1995, the second stage begins with the 
October 26, 1995 VA examination.  The third stage begins with 
private assessment on July 30, 1998.  

The Board must consider the factors as enumerated in the 
various rating criteria for determining the various 
demonstrated levels of disability from the service-connected 
PTSD.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

As the Board noted above, amended regulations were published 
for rating mental disorders during the pendency of the 
veteran's appeal.  Consistent with the decision in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the Board will discuss the 
veteran's disability with consideration of the previous and 
amended criteria.  

In March 1997 the VA General Counsel addressed the question 
of whether the amendments to the Schedule for Rating 
Disabilities pertaining to the ratings for mental disorders 
which became effective November 7, 1996 contained 
liberalizing criteria.  In VAOPGCPREC 11-97, the General 
Counsel held that the question as to whether the amended 
criteria were more beneficial to the claimant must be 
resolved on an individual basis.

In Rhodan v. West, 12 Vet. App. 55 (1998) the Court addressed 
the effective date of the revised criteria for rating mental 
disorders.  The Court held that the effective date rule, 
38 U.S.C.A. § 5110(g), prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.  See DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997); see also McCay v. Brown, 9 Vet. App. 183, 
187 (1996) ("plain language of section 5110(g) prohibits a 
retroactive award prior to the effective date of the 
legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  In 
essence the new regulations may only be applied from the date 
they became effective forward.  For the period prior to 
November 7, 1996 only the previous regulations may be 
applied.  

After reviewing the previous criteria and comparing them with 
the evidence of record for the period from June 7, 1993 to 
October 25, 1995, the Board has determined that the veteran 
did not demonstrate more than moderate or definite disability 
as a result of his PTSD for that period.  

In July 1993 the examiner characterized the veteran's 
impairment as from mild to moderate.  A GAF of 65 was 
assigned.  As the Court noted in Carpenter v. Brown, 8 Vet. 
App.240, 242 (1995), Global Assessment of Functioning (GAF) 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  A 
55-60 rating indicates "moderate difficulty in social, 
occupational, or school functioning."  

The General Counsel in VAOPGCPREC 9-93, stated that 
considerable impairment was more than "moderate."  The 
veteran stated in July 1993 that he could handle the pressure 
of his job and got along fairly well with his co-workers.  
Those statements do not support a finding of more than 
definite industrial impairment under the previous criteria.  
The veteran did not demonstrate the criteria of a rating 
greater than 30 percent under the previous criteria for the 
period prior to the October 1995 VA examination.  

Beginning on October 26, 1995 the evidence demonstrates a 
deterioration in the veteran's functioning related to an 
increase in his PTSD symptoms.  The veteran had increasing 
nightmares.  He became afraid of becoming violent if someone 
pushed him too far.  He was having frequent rage attacks.  
His memory was beginning to deteriorate.  No homicidal or 
suicidal ideation was noted.  

In comparing the veteran's symptoms with the previous and 
amended criteria, the Board has determined the previous 
criteria are more favorable for the period beginning on 
October 26, 1995, the date of the VA examination, and ending 
on July 30, 1998, the date of private evaluation.  

Beginning on October 25, 1995 the record includes 
symptomatology commensurate with a 50 percent rating for PTSD 
under the previous criteria.  The veteran was exhibiting 
disturbances of mood.  He was having difficulty maintaining 
effective work relationships

Beginning on July 30, 1998 the medical records reveal 
increasing and unremitting depression.  The veteran reported 
incidents when he was out of control such as the incident on 
the golf course and threatening another driver with a gun.  
He reported both homicidal and suicidal ideation.  He was 
frequently absent from work.  He had difficulty getting along 
at work.  This was the case even though he was working 
primarily by himself on the ramp outside.  

The medical records from 1998 and 1999 reveal that the 
veteran's symptoms were of such severity that he sought 
treatment from his private health provider.  He began seeing 
a licensed social worker on a regular basis and a 
psychiatrist for medications.  The statements from the 
psychiatrist indicate that the veteran has had little benefit 
from the medications, other than some increase in the number 
of hours he is able to sleep.  

The records from 1998 and 1999 reveal both suicidal ideation 
and impaired impulse control.  The veteran was having 
increasing difficulty in adapting to the stressful 
environment at work.  He had continuous depression.  
Beginning in 1998 his mental status evaluation included a 
diagnosis not only of PTSD, but also major depression or 
dysthymia.  The veteran also reported that his relationship 
with his wife was deteriorating.  His "mini-black-outs" 
were becoming more numerous.  In August 1998 Dr. K. and Mr. 
R. stated that depression and PTSD had caused obvious severe 
disability.  

The regulations are clear that evaluating the level of 
disability from a mental disorder includes consideration of 
social impairment, but that social impairment alone is should 
not be the basis of an evaluation.  38 C.F.R. § 4.126 (1999).  

For that reason the Board has looked carefully at the 
veteran's comments regarding his ability to adapt to his work 
situation.  This has included his use of sick leave and his 
ability to deal with stress at work.  The veteran missed 80 
days over a prior six month period.  

After reviewing the evidence for the period beginning on July 
30, 1998 the Board has concluded that the veteran had 
occupational and social impairment in such areas as work and 
family relationships to meet the criteria for a 70 percent 
rating for PTSD under the amended criteria.  

The Board has considered whether a rating greater than 70 
percent beginning on July 30, 1998 is appropriate.  There is 
no evidence of record that demonstrates gross impairment of 
thought processes.  The veteran does not have persistent 
delusions or hallucinations.  With one exception he was noted 
to be well groomed.  On mental status examination he was 
oriented.  Although the veteran had expressed fears of 
hurting others and homicidal ideation when enraged, there is 
nothing in the claims folder which reveals that he is a 
persistent threat to himself or others.  Also, applying the 
previous criteria, it is not shown that the veteran is 
demonstrably unable to work because he remains gainfully 
employed.  He also has not demonstrated psychoneurotic 
symptoms bordering on gross repudiation of reality.

The Board has concluded that the evidence supports an 
evaluation no greater than 30 percent from June 7, 1993 to 
October 25, 1995, a 50 percent rating from date of the VA 
examination on October 26, 1995 to July 29, 1998, and from 
July 30, 1998 a 70 percent rating for PTSD.  

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO provided, but did not 
discuss the criteria for assignment of an extraschedular 
evaluation.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  In reviewing this 
case, the Board must also consider whether additional 
benefits are warranted under any of the provisions of Parts 3 
and 4.  As to the disability picture presented in this case, 
the Board cannot conclude that the disability picture is so 
unusual or exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
preclude the use of the regular rating criteria.

The veteran's PTSD, while it has adversely impacted upon his 
employment, it has not markedly interfered with employment.  
Moreover, the schedular ratings assigned to compensate him 
for the impact of PTSD on his ability to work have adequately 
compensated him with no need to resort to extraschedular 
evaluation.  Additionally, PTSD has not required any 
inpatient care, much less frequent inpatient care.  No basis 
has been presented upon which to predicate referral of the 
veteran's case to the Under Secretary for benefits of the 
Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for hypertension and 
resultant heart disease, the appeal is denied. 

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD from June 7, 1993 to October 25, 1995, is denied.  

Entitlement to an increased evaluation of 50 percent for PTSD 
from October 26, 1995 to July 29, 1998 is granted, subject to 
regulations governing the payment of monetary benefits.  

Entitlement to an increased evaluation of 70 percent for PTSD 
from July 30, 1998 is granted, subject to regulations 
governing the payment of monetary benefits.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

